Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 June 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hase, et al. US PG Pub 20160350352, and further in view of Kamp, et al. PG Pub 20150088830 and Beichter, et al. US PG Pub 20090228494.
Regarding claims 1, 11, and 17, Hase, et al. teaches receiving a request at a local node from a system function to perform a change operation on an object (Hase, et al. [0042]: "Initially, when a lock manager for a block grants a node permission to access a block, the lock manager grants a local lock."). Hase, et al. does not teach where the node is of an active mirroring environment. Kamp, et al. teaches a node of an Kamp, et al. [0097]: "a mechanism is provided for keeping the mirror format data 104 in sync with the PF [persistent format] data as updates, inserts and deletes are performed on the PF data.").
Hase, et al. describes a node as (Hase, et al. [0025]) "A database object (i.e. a table) or portions thereof (i.e. chunks) may be stored as in-memory copies."). Kamp, et al. defines mirror format (MF) data as in-memory data (Kamp, et al. [0053]: "in-memory enabled data is converted to the mirror format and stored as MF data 104 in volatile memory.") thus Kamp, et al.'s mirror format data is analogous to Hase, et al.'s nodes.
Before the effective filing date, it would have been obvious to one of ordinary skill in the art combining Hase, et al. with Kamp, et al., that in order to prevent inappropriate simultaneous changes to actively mirrored objects, they would combine the active mirroring of in-memory objects from Kamp, et al. with the node request handling from Hase, et al.
Hase, et al. teaches upon determining that the object is out of sync: determining whether the local node or a remote node has the most recent changes for the object (Hase, et al. [0034]: " If a node updates a block and the modifications to that block are not reflected on disk 160, that particular buffer cache is referred to as “dirty.” If the node has a copy of a block in a local buffer cache and the copy of the bock is the same as the on-disk copy, then the buffer cache is said to be “clean.”"
Hase teaches where if the local node has the most recent changes it's marked as "clean", and if it doesn't then it's marked as dirty. This allows Hase to know at any time whether it's the local or a remote note which has the most recent changes.
Before the effective filing date, it would have been obvious to one of ordinary skill in the art combining Hase, et al. with Kamp, et al., that in order to determine if the local or remote mirrored object is most up to date, they would combine the active mirroring of in-memory objects from Kamp, et al. with the node status marking from Hase, et al.
Hase, et al. teaches upon determining that the local node has the most recent changes for the object, setting a tracking attribute and allowing the operation (Hase, et al. [0057]: "During a modifying transaction, but before commit, a node may modify tables based on database operations specified by the transaction only after obtaining an exclusive lock.").
While Hase, et al. teaches setting attributes (see previous aspects of claim 1) it does not explicitly teach blocking an operation. Beichter, et al. teaches blocking data modification while a previous operation is occurring (Beichter, et al. [0023]: "blocking a write access until the first update's transaction has been completed."). Together they teach upon determining that the remote node has the most recent changes for the object, setting a blocking attribute and blocking the operation.
Before the effective filing date, it would have been obvious to one of ordinary skill in the art combining Hase, et al. with Beichter, et al., that in order to prevent local changes to data being written remotely, they would combine the write blocking from Beichter, et al. with the exclusive lock for write operations from Hase, et al.
Regarding claims 2, 12, and 18, Hase, et al. does not teach prior to determining if the object is out of sync, determining if the object is a mirrored object by checking a configuration information repository entry for the object. Kamp, et al. teaches prior to determining if the object is out of sync, determining if the object is a mirrored object by checking a configuration information repository entry for the object (Kamp, et al. [0044]: "MF [mirror format] data 104 may mirror all of the PF [physical format] data 112, or a subset thereof. In one embodiment, a user may specify what portion of the PF data 112 is "in-memory enabled".", Kamp, et al. [0079]: "metadata 430 includes a data-to-IMCU [In-Memory Compression Unit] mapping. The data-to-IMCU mapping indicates which data is contained in each IMCU.").
Before the effective filing date, it would have been obvious to one of ordinary skill in the art combining Hase, et al. with Kamp, et al., that in order to create mirrored databases with non-conflicting transactions that allow user configured object mirroring, they would combine the user enabled object mirroring configuration from Kamp, et al. with the access lock methods from Hase, et al.
Regarding claims 3 and 13, Hase, et al. teaches wherein determining that the object is out of sync further comprises determining that one or more entries for the object exist in a repository of changes to objects (Hase, et al. [0078]: "When a change to data located in an IMC is pushed to the global journals because a node is operating in downgrade mode, the node recording the transaction information marks the corresponding block or data item as invalid in the corresponding SMU."
Before the effective filing date, it would have been obvious to one of ordinary skill in the art combining Hase, et al. with Kamp, et al., that in order to keep track of changes to an object being mirrored, they would combine the object mirroring from Kamp, et al. with the change log journal from Hase, et al.
Regarding claims 5 and 15, while Hase, et al. teaches setting attributes (see claim 1) it does not explicitly teach blocking an operation, nor marking blocked actions as unexecutable. Beichter, et al. teaches wherein setting a blocking attribute further comprises sending an indication of the blocking attribute back to the requesting system function and returning all subsequent requests for change operations back to a requesting system function as un- executable (Beichter, et al. [0060]: "If otherwise a certain, predetermined number of retries have been done without getting a write access to the IODF, in a step 372 a message is issued to the requesting HCD application saying that the IODF is currently under update procedure performed by a different HCD application user.").
Before the effective filing date, it would have been obvious to one of ordinary skill in the art combining Hase, et al. with Beichter, et al., that in order to prevent hang-ups due to concurrent access attempts, they would combine the write blocking and response from Beichter, et al. with the exclusive lock for write operations from Hase, et al.
Regarding claim 6, while Hase, et al. teaches setting attributes for synced objects (see claim 1) it does not explicitly teach marking data upon resynchronization. Beichter, et al. teaches further comprising upon determining that all pending changes have been resynchronized to the local node, removing the blocking attribute (Beichter, et al. [0062]: "Then in a step 385 the data repository IODF is locked, the changes of the update step 380 are saved, the concurrent update indicator flag is reset to OFF, and in step 395 the IODF is unlocked again.").
Before the effective filing date, it would have been obvious to one of ordinary skill in the art combining Hase, et al. with Beichter, et al., that in order to actively maintain synchronized databases with exclusive blocking, they would combine the blocking and write flag updates from Beichter, et al. with the exclusive lock for write operations from Hase, et al.
Regarding claims 7 and 16, Hase, et al. teaches wherein setting a tracking attribute further comprises sending an indication of the tracking attribute back to the requesting system function and tracking and allowing all subsequent requests for change operations on the local node (Hase, et al. [0081]: "Node 102 records the invalidation of block 170 in the temporary bitmap 502 and releases its shared lock, even though the downgrade process is recording the invalidation of block 170 in the block level bitmap of SMU 116.").
Regarding claim 8, Hase, et al. teaches further comprising upon determining that all pending changes have been resynchronized to the remote node, removing the tracking attribute (Hase, et al. [0095]: "After use of an exclusive lock is no longer necessary, the node that was using the exclusive lock may (1) send the exclusive lock to the next requesting node or (2) relegate the exclusive lock back to shared locks for the blocks protected by the exclusive lock.").
Regarding claim 9, Hase, et al. teaches wherein a change operation includes an operation directing at least one of creating, updating, inserting into or deleting the object (Hase, et al. [0055]: "When a node 102 receives a database operation such as an UPDATE statement from a particular client that changes data in block 170, node 102 writes this change to private journal 110.").
Regarding claim 10, Hase, et al. teaches further comprising continuing to execute and replicate requests to perform a change operation on an object that is in sync (Hase, et al. [0058]: "when a node 102 receives a database operation such as an UPDATE statement that changes the data in a specific block 170, node 102 requests an exclusive lock for block 170 by sending a request to the lock manager (i.e. node 102). In response to receiving the request, the lock manager (i.e. node 102) sends a message to the other nodes (i.e. node 122, 142) to release their shared locks. After receiving a confirmation, the lock manager (i.e. node 102) grants the exclusive lock to the requesting node 102.").
Regarding claims 11 and 17, Hase, et al. teaches a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to perform an operation (Hase, et al. [0123]: "The received code may be executed by processor 704 as it is received, and/or stored in storage device 710, or other non-volatile storage for later execution."). For further aspects of claims 11 and 17 see remarks on claim 1.

Claims 4, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hase, et al. US PG Pub 20160350352, Beichter, et al. US PG Pub 20090228494, and Kamp, et al. PG Pub 20150088830 as applied to claim 1 above, and further in view of Ritter US PG Pub 20170161313.

Regarding claims 4 and 14, Hase, et al. does not teach wherein determining whether the remote node or the local node has the most recent changes for the object further comprises analyzing corresponding time stamps of changes listed in the repository of changes. Ritter teaches wherein determining whether the remote node or the local node has the most recent changes for the object further comprises analyzing corresponding time stamps of changes listed in the repository of changes (Ritter [0023]: "In an embodiment, to detect a doc change conflict 117, synchronization system 102 may compare timestamp 114A to timestamp 114B").
Before the effective filing date, it would have been obvious to one of ordinary skill in the art combining Hase, et al. with Ritter, that in order to sync objects across multiple systems using timestamps, they would combine the timestamp determined sync status from Ritter with the tagging and locking system from Hase, et al.
Regarding claim 19, Hase, et al. teaches wherein determining that the object is out of sync further comprises determining that one or more entries for the object exist in a repository of changes to objects (Hase, et al. [0078]: "When a change to data located in an IMC is pushed to the global journals because a node is operating in downgrade mode, the node recording the transaction information marks the corresponding block or data item as invalid in the corresponding SMU."). Hase, et al. does not teach where the object is being actively mirrored. Kamp, et al. teaches where the object is being actively mirrored (see claim 1).
Additionally, Hase, et al. does not teach wherein determining whether the remote node or the local node has the most recent changes for the object further comprises analyzing corresponding time stamps of changes listed in the repository of changes. Ritter teaches wherein determining whether the remote node or the local node has the most recent changes for the object further comprises analyzing corresponding time stamps of changes listed in the repository of changes (Ritter [0023]: "In an embodiment, to detect a doc change conflict 117, synchronization system 102 may compare timestamp 114A to timestamp 114B").
Before the effective filing date, it would have been obvious to one of ordinary skill in the art combining Hase, et al. with Ritter and Kamp, et al., that in order to sync objects across multiple systems using timestamps where only select objects are mirrored, they would combine the timestamp determined sync status from Ritter and the object mirroring from Kamp, et al. with the tagging and locking system and change log journals from Hase, et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891.  The examiner can normally be reached on Mon-Th 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        

/ALEX GOFMAN/Primary Examiner, Art Unit 2163